DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 01/12/2022. Claims 1, 10, 16 and 20 are currently amended. Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 01/12/2022 with respect to claims 1, 10, 16 and 20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. 
	
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

5.   Claim 1-7, 10-20 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 6385665 B1) in view of Squire (US 2009/0282292 A1), further in view of Kaniampady (US 2017/0288947 A1).

Regarding claim 1, Canady teaches a method of managing a network fault, wherein a controller-based fault management apparatus manages a fault occurring in a network (abstract), the method comprising:
	determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated{via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )( Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a fault management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); 
transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller  that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.) when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.); and 
	Canady does not teach receiving fault reason information on a reason of the fault occurring in the network, and generating restoration basis information on the fault on the basis of the fault reason information;
	However, in an analogous art, Squire teaches a method of managing a network fault, wherein a controller (200 of Fig. 2/110 of Fig. 1;)-based fault management apparatus (Fig. 1, 2; [0031]; [0032]) manages a fault occurring in a network (abstract), the method comprising:
	receiving fault reason information on a reason of the fault occurring in the network ( [0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}; then upon detection of a fault, the automatic diagnostic module 214 is configured to…Hence 214 receives reason of fault occurring in the network. ), and generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ( [0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.);   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline (Squire; Abstract).
	Canady- Squire does not teach by a Software-Defined Networking (SDN) controller of the controller-based fault management apparatus, generating a back-up path for recovery from the fault only after the fault is determined to correspond to the subject to be reported on the basis of the report subject classification information, and the fault reason information is transmitted to the management system.
	However, in an analogous art, Kaniampady teaches by a Software-Defined Networking (SDN) controller (202-Fig. 2) of the controller-based fault management apparatus (network device, N2 206-Fig. 2)( [0022], Fig. 2- network device 206 is an SDN enabled device that includes SDN controller 202{for restoring flow path in response to failure-see [0009]}), generating a back-up (backup/alternate) path for recovery(restore) from the fault (failure) only after the fault (failure) is determined ( method 300 for restoring a flow path in response to a link failure in a SDN-see [0028]) to correspond to the subject to be reported on the basis of the report subject classification information (link failure—that is report subject/subject to be reported) ( [0028], Fig. 3-At block 302, a backup flow path for a flow is configured in a network device {i.e. N2 206-- SDN controller had configured/generated an alternate flow path in N2 206-see [0026]}. At block 304, in response to determining a link failure in the primary flow path, the network device {i.e. N2 206-see [0026]} configured with the backup flow path is identified, by sending/reporting from a detecting network device {i.e. N4 210-see [0026]} that detects the link failure on the primary flow path.) (Hence, SDN controller of network device N2, generates a backup path, only after detecting a link failure by a detecting network device N4 that sends/reports the detected link failure.), and the fault (failure) reason information (link failure between N4 and N5 ) is transmitted to the management system (server 222) ( [0026], when link between network device N4 and N5 goes down/ link failure between N4 and N5 , the N4 identify a network device(i.e. N2) configured with an alternate flow path N2 (206)->N6 (214)->N7 (216)->N8 (218)->Server (222) to route packets of the flow to server 222. Hence it is obvious, N2 transmits link failure between N4 and N5 information to the server.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kaniampady and apply them on the teaching of Canady- Squire for restoring a flow path in response to a link failure in a software defined network (SDN) (Kaniampady; Abstract).

Regarding claim 2, 11 and 17, Canady further teaches wherein the filtering information corresponds to information on a fault type (Col 3, line 38-39-Fig. 5, a method for fault reports filtering by fault type;) that requires fault restoration (isolation) (Col 3, line 23-32, fault must be “isolated.), and corresponds to information (Cause of the fault) received from the management system (Col 3, line 23-32, fault management systems not only be able to detect faults, but also to determine the cause of the fault in order to ensure that the same type of fault does not continue to occur; and forwarded to a centralized fault management node to isolate the fault (Col 1, line 42-46).) (Hence filtering information corresponds to fault type that requires fault isolation and cause of fault from fault management system.).
	
Regarding claim 3, 12 and 18, Canady further teaches wherein the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information comprises information generated on the basis of a result of the determining of whether (no suppressed) or not to report the management system of the fault (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45), and corresponds to information representing that the fault corresponds or not to the subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.).

Regarding claim 4, 13 and 19, Canady further teaches wherein when the fault is determined to correspond to be subject to be reported to the management system on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information (Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.), the fault reason (cause of fault- see Col 1, line 24-27) information is stored (Col 6, line 15-17).

Regarding claim 5 and 14, Canady further teaches when a request for information on the fault is received from the management system (400), the stored fault reason information is transmitted to the management system (400) (Col 6, line 8-17, Fig. 4, Fault Management 400 may interface with fault history database (stored) 405 to request, that includes the status of the current fault state of each device; then see Fig. 4, wherein the 405 communicated with 400.).

Regarding claim 6 and 15, Canady teaches a method of managing system fault.
	Canady- Kaniampady does not teach wherein the restoration basis information corresponds to information required from the management system when performing fault restoration.
	However, in an analogous art, Squire further teaches wherein the restoration (diagnostic) basis information corresponds to information required from the management system (130) when performing fault restoration (diagnostic ) ([0025]; [0028] diagnostic module 114 generates an operational wireline fault profile. The operational wireline fault profile can be used to diagnose connection faults. The operational wireline fault profile can be communicated to the management system 130.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady- Kaniampady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline(Squire; Abstract).
Regarding claim 7, Canady teaches a method of managing system fault.
	Canady- Kaniampady does not teach wherein the restoration basis information includes at least one piece of information on an entity where the fault has occurred, a location of a fault event, a fault event occurrence indicator, a fault event release indicator, and a fault event occurrence time.
	However, in an analogous art, Squire teaches wherein the restoration (diagnostic) basis information includes at least one piece of information on an entity where the fault has occurred, a location of a fault event ([0040], [0009]- The diagnostic measurement/report can include analysis of characteristics of a fault, such as a location of the fault.), a fault event occurrence indicator, a fault event release indicator, and a fault event occurrence time.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady- Kaniampady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline (Squire; Abstract).

Regarding claim 10, Canady teaches a controller-based fault management apparatus, wherein the controller-based fault management apparatus manages a fault occurring in a network (abstract), the apparatus comprising at least one processor circuit configured to implement:
a fault event filtering unit (unit controller that filter-see Col 8, line 10-14) determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated {via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )(Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); and
a fault event reporting unit transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller(obvious controller has a fault reporting unit) that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.) when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.).
	Canady does not teach a fault event registering unit receiving fault reason information of the fault occurring in the network, and generating restoration basis information on the fault on the basis of the fault reason information.
	However, in an analogous art, Squire teaches a controller-based fault management apparatus, wherein the controller-based fault management apparatus (200 of Fig. 2/110 of Fig. 1; [0031]; [0032]) manages a fault occurring in a network (abstract), the apparatus comprising at least one processor circuit configured to implement:
	a fault event registering unit (214-Fig. 2) receiving fault reason information of the fault occurring in the network ([0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}; then upon detection of a fault, the automatic diagnostic module 214 is configured to…Hence 214 receives reason of fault occurring in the network.), and generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline(Squire; Abstract).
	Canady -Squire does not teach wherein the controller-based fault management apparatus further comprises an SDN controller, the SDN controller generating a back-up path for recovery from the fault only after the fault is determined to correspond to the subject to be reported on the basis of the report subject classification information, and the fault reason information is transmitted to the management system.
	However, in an analogous art, Kaniampady teaches wherein the controller-based fault management apparatus (network device, N2 206-Fig. 2) ( [0022], Fig. 2- network device 206 is an SDN enabled device that includes SDN controller 202{for restoring flow path in response to failure-see [0009]}) further comprises an SDN controller(202-Fig. 2), the SDN controller(202-Fig. 2) generating a back-up (backup/alternate) path for recovery(restore) from the fault (failure) only after the fault (failure) is determined ( method 300 for restoring a flow path in response to a link failure in a SDN-see [0028]) to correspond to the subject to be reported on the basis of the report subject classification information (link failure—that is report subject/subject to be reported) ( [0028], Fig. 3-At block 302, a backup flow path for a flow is configured in a network device {i.e. N2 206-- SDN controller had configured/generated an alternate flow path in N2 206-see [0026]}. At block 304, in response to determining a link failure in the primary flow path, the network device {i.e. N2 206-see [0026]} configured with the backup flow path is identified, by sending/reporting from a detecting network device {i.e. N4 210-see [0026]} that detects the link failure on the primary flow path.) (Hence, SDN controller of network device N2, generates a backup path, only after detecting a link failure by a detecting network device N4 that sends/reports the detected link failure.), and the fault (failure) reason information (link failure between N4 and N5 ) is transmitted to the management system (server 222) ( [0026], when link between network device N4 and N5 goes down/ link failure between N4 and N5 , the N4 identify a network device(i.e. N2) configured with an alternate flow path N2 (206)->N6 (214)->N7 (216)->N8 (218)->Server (222) to route packets of the flow to server 222. Hence it is obvious, N2 transmits link failure between N4 and N5 information to the server.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kaniampady and apply them on the teaching of Canady-Squire for restoring a flow path in response to a link failure in a software defined network (SDN) (Kaniampady; Abstract).

Regarding claim 16, Canady teaches a controller-based fault management system, wherein the system manages a fault occurring in a network (Abstract), the system comprising at least one processor circuit configured to implement:
determines whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated {via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )(Hence controller reports to management node of fault on the basis of diagnostic and filtering information); generates report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); and when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.) (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.), transmits the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send {by unit controller that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14} to fault management.);
	Canady does not teach a fault detecting unit detecting whether or not the fault occurs in the network, and when the fault occurs, transmitting fault reason information to a fault managing unit; and the fault managing unit, wherein the fault managing unit: generates restoration basis information on the fault on the basis of the fault reason information.
	However, in an analogous art, Squire teaches a controller-based fault management system (200/100), wherein the system manages a fault occurring in a network (Abstract), the system comprising at least one processor circuit configured to implement:
	a fault detecting unit (212/112-Fig. 2/1) detecting whether or not the fault occurs in the network ( [0031], fault detection module 212 determines faults on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}.), and when the fault occurs, transmitting fault reason information to a fault managing unit (214 and 216-Fig. 2) ( [0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 /network; Upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline.)(Hence 212 detects fault occurs in the network and transmits fault reason to 214 and 216.); and
the fault managing unit (214 and 216-Fig. 2),
	wherein the fault managing unit (214 and 216-Fig. 2): generates restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ( [0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline(Squire; Abstract).
	Canady -Squire does not teach wherein the system further comprises a SDN controller, the SDN controller generating a back-up path for recovery from the fault only after the fault is determined to correspond to the subject to be reported on the basis of the report subject classification information, and the fault reason information is transmitted to the management system.
	However, in an analogous art, Kaniampady teaches wherein the system further comprises a SDN controller (202-Fig. 2), the SDN controller (202-Fig. 2) generating a back-up (backup/alternate) path for recovery(restore) from the fault (failure) only after the fault (failure) is determined ( method 300 for restoring a flow path in response to a link failure in a SDN-see [0028]) to correspond to the subject to be reported on the basis of the report subject classification information (link failure—that is report subject/subject to be reported) ( [0028], Fig. 3-At block 302, a backup flow path for a flow is configured in a network device {i.e. N2 206-- SDN controller had configured/generated an alternate flow path in N2 206-see [0026]}. At block 304, in response to determining a link failure in the primary flow path, the network device {i.e. N2 206-see [0026]} configured with the backup flow path is identified, by sending/reporting from a detecting network device {i.e. N4 210-see [0026]} that detects the link failure on the primary flow path.) (Hence, SDN controller of network device N2, generates a backup path, only after detecting a link failure by a detecting network device N4 that sends/reports the detected link failure.), and the fault (failure) reason information (link failure between N4 and N5 ) is transmitted to the management system (server 222) ( [0026], when link between network device N4 and N5 goes down/ link failure between N4 and N5 , the N4 identify a network device(i.e. N2) configured with an alternate flow path N2 (206)->N6 (214)->N7 (216)->N8 (218)->Server (222) to route packets of the flow to server 222. Hence it is obvious, N2 transmits link failure between N4 and N5 information to the server.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kaniampady and apply them on the teaching of Canady -Squire for restoring a flow path in response to a link failure in a software defined network (SDN) (Kaniampady; Abstract).

Regarding claim 20, Canady teaches a method of managing a network fault, wherein a controller-based fault management system manages a fault occurring in a network (abstract), the method comprising:
 determining whether or not to report to a management system of the fault on the basis of the restoration (correct) basis information and filtering (isolate) information (Col 1, line 42-47-when a fault is detected anywhere in the data transmission system, a fault report identifying the fault is generated{via unit controller-see Col 8, line 10-14} and forwarded to a centralized fault management node to isolate the fault and to correct the problem; Col 5, line 33-36-wherein the fault reports include information necessary to allow the fault Management node to assess and isolate the detected fault, and to take the steps necessary to correct the problem. )( Hence controller reports to management node of fault on the basis of diagnostic and filtering information), and generating report (step 604) subject classification (type/critical higher priority fault-see Col 7, line 33-35) information including information on whether (no suppressed) or not the fault corresponds to a subject to be reported to the management system (a fault report identifying the fault is generated and forwarded to a management node- see Col 1, line 42-45) (Col 3, line 40-41 & Col 8, line 10-14- unit controller filter fault/fault report by generating fault report, in Fig. 6. Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated.) (Hence controller generates report fault type including information on fault corresponds to subject to be reported to the management node.); when the fault is determined to correspond to the subject to be reported on the basis of the report subject classification (type/critical higher priority fault-see Col 7, line 33-35) information(Col 7, line 38-46, Fig. 6, step 602 -Once priority {of the fault of a particular type-step 600} is determined, it will be determined whether or not fault reports of that priority level have been suppressed; then step 604-If they have not been suppressed, then a fault report is generated and transmitted to management.), transmitting the fault reason (cause) information to the management system (Fig. 6, step 604- fault {fault cause-see Col 1, line 24-27} report is generated and send { by unit controller  that processing the fault report-see Col 3, line 40-41 & Col 8, line 10-14 } to fault management.)  (Hence controller transmits fault reason to management when fault corresponds to subject to be reported on the basis of report type.); and 
	Canady does not teach detecting whether or not the fault occurs in the network, and when the fault occurs, receiving fault reason information; generating restoration basis information on the fault on the basis of the fault reason information; and
	However, in an analogous art, Squire teaches a method of managing a network fault, wherein a controller-based fault management system (200/100) manages a fault occurring in a network (abstract), the method comprising:
	detecting whether or not the fault occurs in the network ( [0031], fault detection module 212 determines faults on the wirelines 122 {fault occurs in a network-see [0002]; [0003]}.), and when the fault occurs, receiving fault reason information ([0031], fault detection module 212 determines faults {by detecting a line fault and/or lack of connection to a network element-see [0038]-i.e. fault reason} on the wirelines 122 /network; Upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline.)(Hence 212 detects fault occurs in the network and transmits fault reason to 214);
	generating restoration (diagnostic) basis information on the fault on the basis of the fault reason information ([0031]; 214 receives reason of the fault from 212 that detects faults on the wireline 122{network-[0002]}.) ([0031], upon detection of a fault, automatic diagnostic module 214 initiates diagnostic measurement of characteristics of the wireline. Hence 214 generates restoration basis information based on the fault reason.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Squire and apply them on the teaching of Canady to provide when a fault is detected in one of the plurality of wirelines, the central network unit automatically initiates diagnostic measurement of characteristics of the wireline(Squire; Abstract).
	Canady- Squire does not teach by a Software-Defined Networking (SDN) controller of the controller-based fault management apparatus, generating a back-up path for recovery from the fault only after the fault is determined to correspond to the subject to be reported on the basis of the report subject classification information, and the fault reason information is transmitted to the management system.
	However, in an analogous art, Kaniampady teaches by a SDN controller (202-Fig. 2) of the, generating a back-up (backup/alternate) path for recovery(restore) from the fault (failure) only after the fault (failure) is determined ( method 300 for restoring a flow path in response to a link failure in a SDN-see [0028]) to correspond to the subject to be reported on the basis of the report subject classification information (link failure—that is report subject/subject to be reported) ( [0028], Fig. 3-At block 302, a backup flow path for a flow is configured in a network device {i.e. N2 206-- SDN controller had configured/generated an alternate flow path in N2 206-see [0026]}. At block 304, in response to determining a link failure in the primary flow path, the network device {i.e. N2 206-see [0026]} configured with the backup flow path is identified, by sending/reporting from a detecting network device {i.e. N4 210-see [0026]} that detects the link failure on the primary flow path.) (Hence, SDN controller of network device N2, generates a backup path, only after detecting a link failure by a detecting network device N4 that sends/reports the detected link failure.), and the fault (failure) reason information (link failure between N4 and N5 ) is transmitted to the management system (server 222) ( [0026], when link between network device N4 and N5 goes down/ link failure between N4 and N5 , the N4 identify a network device(i.e. N2) configured with an alternate flow path N2 (206)->N6 (214)->N7 (216)->N8 (218)->Server (222) to route packets of the flow to server 222. Hence it is obvious, N2 transmits link failure between N4 and N5 information to the server.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kaniampady and apply them on the teaching of Canady- Squire for restoring a flow path in response to a link failure in a software defined network (SDN) (Kaniampady; Abstract).
6.   Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 6385665 B1) in view of Squire (US 2009/0282292 A1), in view of Kaniampady (US 2017/0288947 A1), further in view of Kanai (US 6519614 B1).

Regarding claim 8, Canady teaches a method of managing system fault.
	Canady- Squire - Kaniampady does not teach wherein temporal information on a time at which the information on the fault reason is activated is received, and the temporal information is stored as temporal information on a fault event occurrence time.
	However, in an analogous art, Kanai teaches wherein temporal information on a time at which the information on the fault reason is activated is received, and the temporal information is stored as temporal information on a fault event occurrence time (Col 14, line 22-28; ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kanai and apply them on the teaching of Canady- Squire- Kaniampady to provide a method to enable easy and efficient recovery processing at a time of fault occurrence (Kanai; Col 2, line 66-Col 3, line 1-3.).

7.   Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canady (US 6385665 B1) in view of Squire (US 2009/0282292 A1), in view of Kaniampady (US 2017/0288947 A1), further in view of Macbeth (US 2005/0193225 A1).

Regarding claim 9, Canady teaches a method of managing system fault.
	Canady-Squire-Kaniampady does not teach wherein temporal information on a time at which the information on the fault reason is de-activated is received, and the temporal information is stored as temporal information on a fault event release time.
	However, in an analogous art, Macbeth teaches wherein temporal information on a time at which the information on the fault reason is de-activated is received, and the temporal information is stored as temporal information on a fault event release time ([0019]; ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Macbeth and apply them on the teaching of Canady -Squire- Kaniampady to provide a method for enabling automatic recovery from fault conditions in the computer services (Macbeth; [0007]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415